DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Kirmse being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2018/0014341 to Jung (“Jung”) in view of US PG Pub 2015/0350820 to Son (“Son”) and US Patent 9,094,730 to Kirmse (“Kirmse”).
Regarding claim 1, “A communication device comprising: a wireless communication interface for communicating with a device wireless; a processor; and a memory for storing…instructions to be executed by the processor” reads on the electronic device that uses multiple frequency bands for data communication (abstract) disclosed by Jung and represented in Fig. 1.  Jung further discloses (¶0035, ¶0036) that the electronic device comprises a processor, a memory, and a communication interface that performs wireless communication with the external devices as represented in Fig. 1 (elements 120, 130, 170).
As to “wherein the instructions cause the processor to function as: a first transmission unit configured to transmit the first advertisement signal, using a first frequency band, via the wireless communication interface” Jung discloses (¶0039, ¶0040, ¶0118) that the electronic device establish connection using first wireless communication circuit using first frequency band; (¶0263, ¶0267) advertiser uses two frequency bands to transmit different service/ad data.
As to “a determination unit configured to, when receiving, via the wireless communication interface, a request signal that requests information regarding the communication device, in response to the first advertisement signal transmitted by the first transmission unit…” Jung discloses (¶0169) that the electronic device connects and communicates with another device by performing three phases that is scan, listen, and search phases where after finished scanning phase at the electronic device, the electronic device performs listen phase and waits for a probe request message to be transmitted from the another electronic device, and when the probe-related messages are exchanged during the device discovery process, the electronic device and the counterpart electronic device recognizes each other.
As to “a second transmission unit configured to…, transmit, via the wireless communication interface, the a second advertisement signal…using a second frequency band that is different from the first frequency band” Jung discloses (¶0039, ¶0040, ¶0118) that the electronic device establish connection using second wireless communication circuit using second frequency band; (¶0263, ¶0267) advertiser uses two frequency bands to transmit different service/ad data; (¶0058, ¶0123, ¶0126) another electronic device executes the additional functions, and delivers a result of the execution to the electronic device; the electronic device processes the received result and provides the requested functions or services.
Jung meets all the limitations of the claim except “a second advertisement signal whose data size is larger than a first advertisement signal; and determine that an external device capable of receiving the second advertisement signal is present with in the communication area.”  However, Son discloses (¶0263, ¶0272, ¶0277) that the data transmitted through communication connection between electronic devices is a larger size advertisement file than the broadcast data size.  Son further discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic device as represented in Fig. 15.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jung’s system by transmitting second ad signal that has a larger data size as taught by Son in order to transceiver a beacon signal when it is executed to transmit predetermined contents through a beacon signal at a predetermined period (¶0005).
Combination of Jung and Son meets all the limitations of the claim except “a memory for storing a table including information specifying devices that can receive a second advertisement signal…; determine whether an external device capable of receiving the second advertisement signal is present within a communication area of the wireless communication interface by matching information included in the request signal with the table.”  However, Kirmse discloses (12:11-37; 20:17-36) that the system determines whether the computing device and media output device are in a short-range communication by determining a device identifier associated with one or more short range wireless communication signals received by media output device and perform a lookup of the device identifier within profile information associated with the user of computing device. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jung and Son’s system by storing and matching device information to determine the external device as taught by Kirmse in order to dictate whether and/or how to the computing device may receive content (3:66-67).

Regarding claim 3, “The communication device according to claim 1, wherein the determination unit determines that an external device that can receive the second advertisement signal is present within a communication area if the determination unit receives the request signal within a predetermined period of time from the transmission of the first advertisement signal, and determines that an external device that can receive the second advertisement signal is not present in the communication area if the determination unit does not receive the request signal within the predetermined period of time” combination of Jung and Son teaches this limitation, where Jung discloses (¶0171, ¶0219) that the two electronic devices determines whether they exist in the coverage area by exchanging a discovery packet with each other in a corresponding discovery window or in a listen time, and Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic device as represented in Fig. 15.

Regarding claim 4, “The communication device according to claim 1, wherein the determination unit determines that an external device that can receive the second advertisement signal is present within a communication area if the table includes a device address in the request signal, and determines that an external device that can receive the second advertisement signal is not present in the communication area if the table does not include a device address matched with an address included in the request signal” combination of Son and Kirmse teaches this limitation, where Son discloses (¶0242) that the electronic device contact first electronic device by broadcasting their identification information to the first electronic device as represented in Fig. 15, and Kirmse discloses (12:11-37; 20:17-36) that the system determines whether the computing device and media output device are in a short-range communication by determining a device identifier associated with one or more short range wireless communication signals received by media output device and perform a lookup of the device identifier within profile information associated with the user of computing device.

Regarding claim 5, “The communication device according to claim 1, wherein the determination unit determines that an external device that can receive the second advertisement signal is present within a communication area if reception sensitivity regarding the request signal is no less than a predetermined threshold value, and determines that an external device that can receive the second advertisement signal is not present in the communication area if the reception sensitivity is less than the threshold value” Son discloses (¶0289) that the control module compares the analyzed beacon intensity information with a preset threshold of the beacon intensity and based on the comparison, the control module determines whether the analyzed beacon intensity information exceeds the preset threshold of the beacon intensity; when the analyzed beacon intensity information does not exceed the threshold, that is, when it is determined that the distance between the electronic devices is long, the control module recognizes the intensity of the beacon as weak and continues to look for another electronic device as represented in Fig. 25.

Regarding claim 6, “The communication device according to claim 3, wherein even if the determination unit determines that an external device that can receive the second advertisement signal is present within a communication area, the second transmission unit does not transmit the second advertisement signal if reception sensitivity regarding the received request signal is less than a predetermined threshold value” Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic device; (¶0289) the control module compares the analyzed beacon intensity information with a preset threshold of the beacon intensity and based on the comparison, the control module determines whether the analyzed beacon intensity information exceeds the preset threshold of the beacon intensity; when the analyzed beacon intensity information does not exceed the threshold, that is, when it is determined that the distance between the electronic devices is long, the control module recognizes the intensity of the beacon as weak and continues to look for another electronic device as represented in Fig. 25.

Regarding claim 7, “The communication device according to claim 1, wherein the request signal is a signal defined in Bluetooth (registered trademark)” Jung discloses (¶0054, ¶0123) that the electronic device communicates using wireless communication circuit which includes Bluetooth, Bluetooth low energy.

Regarding claim 9, “The communication device according to claim 1, wherein the instructions cause the processor to function as: a reception unit configured to receive an advertisement signal” Son discloses (¶0093) that the communication module in the electronic device receive data, where (¶0146, ¶0149) the data such as advertisement received through the communication module is stored in the device.
As to “a second determination unit configured to determine whether or not an external device that can receive the second advertisement signal is present in the communication area of the wireless communication interface by determining whether or not the advertisement signal received by the reception unit has data size of the second advertisement signal, wherein the second transmission unit transmits the second advertisement signal if the result of determination by the second determination unit indicates the presence of the external device” Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic device as represented in Fig. 15.

Regarding claim 10, “The communication device according to claim 1, wherein the first transmission unit transmits the first advertisement signal at regular intervals even after the second transmission unit starts transmitting the second advertisement signal” Jung discloses (¶0142, ¶0260, ¶0263) that the short-range communication circuit and the long range communication circuit transmit data using different frequency bands simultaneously.

Regarding claim 11, “The communication device according to claim 10, wherein the second transmission unit stops transmitting the second advertisement signal if the second transmission unit does not receive a request signal in response to a first advertisement signal transmitted after the second transmission unit starts transmitting the second advertisement signal” Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic device; (¶0289) the control module compares the analyzed beacon intensity information with a preset threshold of the beacon intensity and based on the comparison, the control module determines whether the analyzed beacon intensity information exceeds the preset threshold of the beacon intensity; when the analyzed beacon intensity information does not exceed the threshold, that is, when it is determined that the distance between the electronic devices is long, the control module recognizes the intensity of the beacon as weak and looks for another electronic device as represented in Fig. 25.

Regarding claim 12, “The communication device according to claim 10, wherein if the second transmission unit receives a request signal in response to a first advertisement signal transmitted after the second transmission unit starts transmitting the second advertisement signal, the second transmission unit stops transmitting the second advertisement signal upon the determination unit determining that an external device that can receive the second advertisement signal is not present in the communication area, based on the request signal” combination of Jung and Son teaches this limitation, where Jung discloses (¶0171, ¶0219) that the two electronic devices determines whether they exist in the coverage area by exchanging a discovery packet with each other in a corresponding discovery window or in a listen time, and Son discloses (¶0244, ¶0275-¶0277) that the first communication device determines if another electronic device is located within a range, and when it detects that the another device is located within the range, it begins transmitting data to the another electronic; (¶0289) the control module compares the analyzed beacon intensity information with a preset threshold of the beacon intensity and based on the comparison, the control module determines whether the analyzed beacon intensity information exceeds the preset threshold of the beacon intensity; when the analyzed beacon intensity information does not exceed the threshold, that is, when it is determined that the distance between the electronic devices is long, the control module recognizes the intensity of the beacon as weak and continues to look for another electronic device as represented in Fig. 25.

Regarding claim 13, see rejection similar to claim 1.

Regarding claim 16, see rejection similar to claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Son and Kirmse as applied to claim 1 above, and further in view of US PG Pub 2019/0150215 to Li (“Li”).
Regarding claim 8, “The communication device according to claim 1, wherein the first transmission unit transmits an advertisement signal using primary advertising channels defined in Bluetooth (registered trademark)” Jung discloses (¶0122, ¶0123) that the first wireless communication circuit uses Bluetooth standard to communicate data with the second electronic device.
Combination of Jung, Son, and Kirmse meets all the limitations of the claim except “the second transmission unit transmits an advertisement signal using secondary advertising channels defined in Bluetooth (registered trademark).”  However, Li discloses (¶0002) that the system uses Bluetooth Low Energy for short-time transmission with a small amount of data and classic Bluetooth uses long-time transmission with a large amount of data, where (¶0061) classic Bluetooth connection established between devices to transmit a large amount of advertising data; (¶0076) whether a packet sent by a Bluetooth device is an advertising packet or a data packet depends on a channel for sending the packet; three advertising channels and 37 data channels are specified in the Bluetooth low energy; if a packet is transmitted on an advertising channel, the packet is an advertising packet; if a packet is transmitted on a data channel, the packet is a data packet.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jung, Son, and Kirmse’s systems by transmitting an ad signal using secondary ad channels defined in Bluetooth Standard as taught by Li in order to establish a classic Bluetooth connection between device to simplify a procedure and improve user experience (Li - ¶0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425